 HOVEY ELECTRIC, INC. 511Hovey Electric, Inc. and United Construction Work-ers, Local #18, Christian Labor Association of the United States of America and Local 131, In-ternational Brotherhood of Electrical Workers, AFLŒCIO. Cases 7ŒCAŒ40164(E) and 7ŒCBŒ11532(E) January 18, 2000 BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND BRAME SUPPLEMENTAL DECISION AND ORDER On August 27, 1999, Administrative Law Judge Bruce D. Rosenstein issued the attached supplemental decision.  Applicant Hovey Electric, Inc. (Hovey) filed exceptions, a supporting brief, an answering brief, and a reply brief.  The General Counsel filed cross-exceptions, a supporting brief, and an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the supplemental decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions, as explained below, and to adopt the rec-ommended Order. In sections B and C of the supplemental decision, the judge found, in accordance with the General Counsel™s position, that he was substantially justified in issuing the complaint in this case and pursuing the complaint allega-tions.1  In section D of the supplemental decision, how-ever, the judge rejected certain of the arguments the General Counsel advanced in support of his position. For the reasons stated in sections B and C of his sup-plemental decision, we agree with the judge that the Gen-eral Counsel was substantially justified in issuing and pursuing the complaint allegations against Hovey.2  Given that the judge™s findings in section D of his sup-plemental decision have no bearing on the result in this case, we find it unnecessary to pass on them. ORDER The recommended Order of the administrative law judge is adopted, and the application is denied.  Donna M. Nixon Esq., for the General Counsel. David J. Masud, Esq., of Saginaw, Michigan, for the Respon-dent-Employer.                                                            .                                                           1 The complaint alleged in substance that Hovey violated the Act by granting recognition to, and entering into a contract containing a union-security clause with, the Christian Labor Association (CLA) at a time when the CLA did not represent a majority of Hovey™s employees.  The complaint further alleged that Hovey violated the Act by withholding dues and initiation fees from employees™ wages and transmitting them to the CLA. 2 Member Brame notes that Respondent Hovey did not except to the judge™s failure to make an explicit finding that the General Counsel was substantially justified in filing exceptions to his original decision in this case. Curtis R. Witte, Esq., of Grand Rapids, Michigan, for the Respondent-Christian Labor OrganizationTed Iorio, Esq., of Grand Rapids, Michigan, for the Charging Party. SUPPLEMENTAL DECISION AND ORDER BRUCE D. ROSENSTEIN, Administrative Law Judge. On Octo-ber 28, 1997, the Regional Director for Region 7 of the Na-tional Labor Relations Board (the Board) issued a consolidated complaint and notice of hearing (the complaint), based on charges filed by Local 131, International Brotherhood of Elec-trical Workers, AFLŒCIO (the Charging Party or IBEW), which alleged that Hovey Electric, Inc. (Respondent Hovey or Hovey) has engaged in certain violations of Section 8(a)(1), (2), and (3) of the National Labor Relations Act (the Act), and that the United Construction Workers, Local #18, Christian Labor Association of the United States of America (Respondent CLA or CLA), has engaged in certain violations of Section 8(b)(1)(A) and (2) of the Act.  Respondent Hovey and Respon-dent CLA denied the commission of any unfair labor practice, and a hearing was held before me in Kalamazoo, Michigan, on January 28, 1998.  The General Counsel, Respondent Hovey and Respondent CLA, thereafter, filed posthearing briefs.  On June 15, 1998, I issued a decision finding that Respondents Hovey, and CLA entered into a valid 8(f) collective-bargaining agreement on August 13, 1997, that was later converted into a valid 9(a) collective-bargaining agreement on October 16, 1997.  Accordingly, I held that Respondent Hovey did not en-gage in violations of Section 8(a)(1), (2), and (3) of the Act1 and that Respondent CLA did not engage in violations of Sec-tion 8(b)(1)(A) and (2) of the Act.  Therefore, I dismissed the complaint in its entirety.  The General Counsel filed exceptions and a supporting brief, and Respondent Hovey and Respondent CLA filed answering briefs.  On April 30, 1999, the Board affirmed my decision in Hovey Electric Inc., 328 NLRB 273.  Thereafter, on May 28, 1999, Respondent Hovey and Respon-dent CLA filed with the Board separate applications for attor-ney™s fees and expenses pursuant to the Equal Access to Justice Act, 5 U.S.C. § 504 (1982) (EAJA), and Section 102.143 of the Board™s Rules and Regulations.  Respondent CLA filed an amendment to that application on June 1, 1999. The Board issued an order referring the matter to me on June 1, 1999.  The IBEW filed comments on Respondent Hovey and Respondent CLA applications for attorney™s fees and expenses on June 25, 1999.  The General Counsel filed a motion to dismiss Respon-dent Hovey and Respondent CLA applications for attorney™s fees and expenses on June 29, 1999.  By letter dated July 14, 1999, Respondent Hovey filed an opposition to the comments filed by the IBEW.  On July 15, 1999, Respondent CLA filed an opposition to the General Counsel™s motion to dismiss and on July 19, 1999, Respondent Hovey also filed an opposition to the General Counsel™s motion to dismiss.      1 At the commencement of the hearing, the General Counsel amended the complaint to remove from the affirmative action section the requirement for reinstatement of Gregory Crawford.  Accordingly, I approved a non-Board settlement resolving the issues surrounding the termination of Crawford.  Additionally, I approved an informal Board settlement with the posting of a notice regarding the independent viola-tions of Sec. 8(a)(1) of the Act alleged in par. 9 of the complaint.    330 NLRB No. 76  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 512A. Propriety of an Award 
EAJA, as applied through Section 102.143 of the Board™s 
Rules and Regulations, provides that a ﬁrespondent in an adver-
sary adjudication who prevails in the proceeding, or in a sig-
nificant and discrete substan
tive portion of that proceedingﬂ 
and who meets certain eligibility requirements relating to net 
worth, corporate organization, number of employees, etc., is 
eligible to seek reimbursement for certain expenses incurred in 
connection with that proceeding. 
 Section 102.144 states that a 
reimbursement of such expenses will be awarded ﬁunless the 
position of the General Counsel over which the party has pre-
vailed was substantially justified.ﬂ  To meet this burden, the 
General Counsel must establish that he was substantially justi-
fied at each stage of the proceeding, i.e., at the time of the issu-
ance of the complaint, taking the matter through hearing, and in 
filing exceptions to the judge™s decision.  An examination of 
the circumstances and evidence available to the General Coun-
sel at these junctures is required in order to determine whether 
the General Counsel has carried his burden. 
In order to determine whether the General Counsel has satis-
fied this test, it is necessary first to identify what constitutes 
substantial justification.  The Board has stated that substantial 
justification does not mean substa
ntial probability of prevailing 
on the merits,
2 and that it is not intended to deter the agency 
from bringing forward close questions or new theories of the 
law.3  The Supreme Court has defined the phrase ﬁsubstantial 
justificationﬂ under EAJA as ﬁj
ustified to a degree that could 
satisfy a reasonable personﬂ or having a ﬁreasonable basis both 
in law and fact.ﬂ 
Pierce v. Underwood, 
487 U.S. 552, 565 
(1988).  Thus in weighing the unique circumstances of each 
case, a standard of reasonableness will apply. 
B. The Collective-Bargaining Agreement 
The Board has held that an employer cannot recognize a un-
ion as the exclusive collective-bargaining representative of its 
employees by executing a 9(a) agreement without a showing 
that the union enjoys majority support.  
John Deklewa & Sons, 
282 NLRB 1375 (1987), enfd. sub. nom. 
Iron Workers Local 3 
v. NLRB, 
843 F.2d 770 (3d Cir. 1988).
  In executing the subject collective-bargaining agreement on 
August 13, 1997, the parties agreed to a recognition clause in 
article I of the agreement that provides: 
 Subsequent to proof having been submitted to the Employer 
by the Union that the majority of his employees are members 
of the Union, the Employer recognizes the Union as the sole 
bargaining representative of his employees, exclusive of of-
fice help, superintendents a
nd foremen having authority to 
hire and discharge or to effectively recommend such action, in 
all matters pertaining to their 
employment and working condi-
tions. 
 The language in the recognition clause is not unlike the lan-
guage found by the Board in 
Goodless Electric Co., 
321 NLRB 64 (1996), enfd. denied 124 F.3d 322 (1st Cir. 1997), 
Decora-
tive Floors, Inc., 
315 NLRB 188 (1984), and Golden West 
Electric, 
307 NLRB 1494 (1992), that establishes a 9(a) bar-
gaining relationship.  The Genera
l Counsel, before the issuance 
of the complaint, was in possession of a sworn affidavit signed 
                                                          
                                                           
2 Jim™s Big M, 
266 NLRB 665 (1983). 
3 Laborers Funds of Northern California
, 302 NLRB 1031 (1991); 
Craig & Hamilton Meat Co
., 276 NLRB 974 (1985).   
on October 9, 1997, by CLA Re
presentative Mi
chael Koppenol. 
In paragraph 8 of the affidavit, Koppenol states that 
 On or about August 10, 1997, I received in the mail a full con-

tract draft from Masud, which I read over and signed on Au-
gust 11, 1997.  I noticed that Masud had included 9(a) recog-
nition language, although we ha
d talked about an 8(f) con-
tract.  As of August 11, 1997, I had not yet met any of the 
bargaining unit employees of Hovey, and I had no evidence of 
majority support for CLA from those employees. 
 I previously found, after hear
ing the testimony of Hovey and 
CLA witnesses, that the parties™ August 13, 1997 collective-
bargaining agreement was entered into and maintained under 
Section 8(f) of the Act and remained an 8(f) agreement until 
October 16, 1997, when it was conve
rted to a 9(a) agreement.  I 
now conclude, however, based on the above evidence in the 

possession of the General Counsel before the complaint issued 
that it was not unreasonable for hi
m to have determined that the 
recognition clause in the partie
s™ agreement contained 9(a) 
language.  Accordingly, I find that when the General Counsel 
issued the complaint its position was ﬁsubstantially justifiedﬂ 
concerning the 9(a) language in the parties™ agreement.  Thus, it 
was reasonable for the General Counsel to have alleged in 
paragraphs 13 and 14 of the complaint that Respondent Hovey 
granted recognition premised on Section 9(a) of the Act to Re-spondent CLA at a time that Respondent CLA did not represent 
a majority of employees in the unit and was not the lawfully 
recognized exclusive 
collective-bargaining 
representative of 
Hovey™s employees  
C. The Union-Security Clause 
The parties™ agreement at article II, section 2, provides that: 
 Each employee covered by this 
Agreement who is not a full 
member of the Union on the effective date of this Agreement, 

has the right to a ﬁgrace periodﬂ of twenty-nine (29) days in 
which to choose his/her status. 
 It is undisputed that the part
ies™ agreement was implemented 
with retroactive effect so the ef
fective date was April 1, 1997.   
The Board has held that an agreement that permits employ-
ees less than 30 days to join is invalid and unenforceable.  
Ned 
West, Inc., 
276 NLRB 32 (1985).   
I previously found that the parties™ agreement was made ret-
roactive to April 1, 1997, solely to permit Hovey to make a 
lump-sum contribution to the pe
nsion plan for each employee 
based on the hours worked from April 1 to June 30, 1997.  I 
now find, however, that it was not unreasonable for the General 
Counsel to have concluded at the issuance of the complaint that 
the union-security clause shortened the agreed-on grace period 
required under the agreement.  In this regard, since the General 
Counsel was relying on the August 13, 1997 execution date to 
commence the time for employees to fulfill their obligations to 
the CLA, it had a reasonable basis to conclude that the union-
security clause did not provide 
the full grace period to employ-
ees.  Indeed, the General Counse
l™s investigation established 
that union dues and initiation fe
es were withheld on August 30, 1997, only 17 days after the August 13, 1997 execution date of 
the parties™ agreement, a period well in advance of the 30 days 
that was provided to employees in the parties™ agreement.
4  4 As found above, the General Counsel was ﬁsubstantially justifiedﬂ 
in concluding that the parties™ collective-bargaining agreement was 
premised on Sec. 9(a) of the Act.   
 HOVEY ELECTRIC, INC. 513Under these circumstances, I fi
nd that the General Counsel 
was ﬁsubstantially justifiedﬂ in issuing the complaint and in-
cluding paragraphs 11 through 14 therein.  In this regard, Re-
spondent CLA received aid, a
ssistance, and support from Re-
spondent Hovey, notwithstanding 
that it did not represent an 
uncoerced majority of Hovey™s employees. 
D. The 8(a)(1), (2), and (3) Allegations of the Complaint 
The General Counsel asserts in its motion to dismiss that at 
the issuance of the complaint it had a reasonable basis for con-
cluding that Supervisor Jeff Willi told employees that Hovey 
would pay extra wages to employees to cover CLA union dues 
and initiation fees.  Moreover, 
during the investigation of the 
subject charges, two employees, Noll Coffinger and Robert 

Klein, gave affidavits as to their account of these statements 
and testified at trial to making the statements.  The General 
Counsel concludes that these st
atements establish that Hovey 
was providing unlawful assistance to the CLA.   
The General Counsel further argues that at the issuance of 
the complaint it had a reasonabl
e basis for concluding that em-
ployees who had engaged in uni
on activity were discriminato-
rily coerced and interrogated by the Employer, and that one 
employee was terminated to discourage employees from engag-
ing in concerted activities, in 
violation of Section 8(a)(1) and 
(3) of the Act.    
While the General Counsel acknowledges that the majority 
of the testimony to support thes
e allegations was excluded from 
the hearing, because of indepe
ndent settlement agreements, 
Hovey Electric, Inc., 
supra, fn. 2, it now wants to bootstrap that 
testimony to support its arguments that it was ﬁsubstantially 

justifiedﬂ in pursuing those allegations in the complaint.
5   
First, I find that the General 
Counsel did not have a reason-
able basis to pursue the unlawfu
l assistance allegation because 
the complaint did not allege that the statements attributed to 
Willi violated the Act.
6  Second, as it relates to the 8(a)(1) and 
(3) allegations, the Board affirmed my determination to exclude 
any testimony regarding the complaint allegations referenced in 
footnote 2 of my decision.
7                                                            
                                                           
5 The General Counsel concedes that offers of proof were made at 
the trial, which I rejected, as not be
ing relevant to the nature of the 
parties™ collective-bargaining relationship.  It should be further noted 
that the General Counsel did not file an appeal to my approval of either 

settlement agreement under Sec.102.26 
of the Board™s Rules and Regu-lations.  Likewise, it is noteworthy that the alleged 8(a)(1) and (3) 
conduct alleged in pars. 9 and 15 of the complaint, all took place at a 
time after the execution of the 8(f) agreement on August 13, 1997.   
6 See fn. 2 of the Board™s 
Hovey Electric, Inc. 
decision. 
7 See fn. 1 of the Board™s 
Hovey Electric, Inc. 
decision. 
Under these circumstances, I find
 that the General Counsel is 
precluded from attempting to use any evidence or testimony 
from the settlement agreements 
to now support its arguments 
that at the issuance of the complaint it had a reasonable basis to 
proceed on the 8(a)(1) and (3) allegations.  Likewise, I find that 
since the General Counsel did not 
allege the stat
ements attrib-uted to Willi violated the Act, it cannot now use such evidence 
to support the unlawful assistance argument made in its 
posthearing brief.  In regard to the Section 8(a)(1) and (3) alle-
gations, the settlement agreemen
ts removed those allegations 
from the complaint and the General Counsel cannot use those 
allegations to now attempt to argue that the original complaint 
allegations were justified.  
CONCLUSIONS OF 
LAW 1.  On October 28, 1997, the date on which the complaint in 
the underlying unfair labor practice proceeding was issued, 
Hovey Electric Inc., was a corporation with fewer than 500 
employees and a net worth of less than $7 million. 
2.  Hovey and CLA prevailed 
in a significant and discrete 
substantive portion of the underlying unfair labor practice pro-
ceeding, which was an adversary adjudication. 
3.  The General Counsel™s pos
ition in issuing the subject 
complaint was ﬁsubstantially justified.ﬂ 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
8 ORDER The General Counsel™s motion to dismiss Hovey™s and 
CLA™s applications for an award of attorney™s fees and ex-

penses under the Equal Access to Ju
stice Act is granted.  There-
fore, the applications are dismissed. 
  8 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 